Citation Nr: 1446076	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-04 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  The appellant is claiming as the deceased Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2008 as a result of respiratory arrest due to or as a consequence of intracranial bleeding and other significant condition of end stage renal disease.  

2.  At the time of the Veteran's death, he was service connected for post-traumatic stress disorder.  

3.  In an April 2009 rating decision, the RO denied service connection for the cause of the Veteran's death due to an inability to demonstrate a causal connection between the cause of the Veteran's death and either his service-connected PTSD or some other in-service incurrence.  

4.  The Veteran's widow did not appeal the April 2009 decision within a year of notice, so it became final. 

5.  Evidence received since the April 2009 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening for New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  The Board notes that this is not at issue in the instant case.  The Veteran's service treatment records have yet to be obtained.    

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
An unappealed April 2009 rating decision denied the appellant entitlement to service connection for the cause of the Veteran's death.  VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related. 38 C.F.R. § 3.312(b).   For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c).

Based on the evidence available to the RO at the time of its April 2009 rating decision, the RO denied the service connection claim for cause of death.  Although the records demonstrated treatment for the conditions ultimately related to the Veteran's death, the evidence failed to show a connection between those conditions and the Veteran's military service.  

The appellant did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision became final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  She filed a claim to reopen, which was denied by the RO in an October 2010 rating decision; she has appealed. 

 In finding the April 2009 rating decision final, the Board notes that the appellant filed a new claim for service connection for the cause of the Veteran's death approximately six months after the April 2009 rating decision in October 2009.  This new application was not considered a notice of disagreement for the purposes of an appeal.  Furthermore, the appellant did not submit additional evidence with this new claim or within six months thereafter, to maintain her initial service connection claim.  At this juncture, the appellant is required to provide new and material evidence to reopen the prior claim.  The evidence submitted must indicate some link between the conditions that caused the Veteran's death and his military service.  In order to determine whether evidence submitted with the most recent decision is new, the Board will first review what the RO considered in making it April 2009 decision. 

A.  Final April 2009 Rating Decision - Evidence Considered

At the time of the final April 2009 rating decision the RO considered the appellant's claim (VA Form 21-534), medical treatment records from FHP Health Care, Tamuning from July 1986 to July 2008, from the Guam United States Naval Hospital from August 2007 to December 2007, a statement from the Veteran's primary care nurse practitioner (VA Guam OPC), and the Veteran's death certificate.   The RO was not privy to the Veteran's service treatment records.  Unfortunately, VA has been unable to recover these records.  These records were destroyed with many others after a main federal repository caught fire.  Alternative documents are unavailable.  


 B. Evidence Submitted Since April 2009 decision 

Some of the evidence submitted by the Veteran's widow is duplicative of previously considered evidence.  She submitted a copy of the Veteran's death certificate, which was already of record at the time of the April 2009 decision.  However, the appellant has submitted new evidence, not previously considered by VA in the adjudication of her claim. 

With the notice of disagreement (written on a VA Form 9), the appellant submitted a February 2005 letter from the Veteran's treating physician at the US Naval Hospital, Guam, a February 2008 statement from the deceased Veteran's primary care nurse practitioner (VA Guam OPC), and a portion of the Veteran's February 2008 medical records from the U.S. Naval Hospital, Guam.  In a subsequent submission, she submitted October 2007 records from the U.S. Naval Hospital - Guam.  Although at first glance it appears that this evidence was previously reviewed by the RO, the Board could not find these documents contained within the paper or electronic record prior to the April 2009 decision.  Accordingly, the Board finds this information new.  Unfortunately, this information proved immaterial to the appellant's claim.  

The newly submitted evidence fails provide even a tangential link between the cause of the Veteran's death and his military service necessary to reopen.  As with the previously submitted evidence, these records provide additional insight into the Veteran's physical condition and medical treatment leading up to his death.  For example, letters provided by the Veteran's primary treating physician (February 2005), and primary nurse practitioner (July 2008) at the US Naval Hospital, Guam state medical diagnoses and the need for continued follow-up.  These statements do not provide any additional details as to how these conditions are linked to either the Veteran's PTSD or some other in-service incurrence.  

The Board sees the same type of discussion throughout the documentation submitted by the widow.  For instance, in the October 2007 and February 2008 US Naval Hospital records, these show physical examination results, and laboratory tests.  These records merely show a snapshot of the Veteran's condition, and also fail to relate any of the Veteran's symptoms to service.  

Without evidence that is both new and material, the Board is unable to reopen the Veteran's service connection claim.   If the appellant is able to provide evidence at a future date that provides some link between the deceased Veteran's cause of death and his military service, VA would be happy to entertain that new evidence.  However, for now, this claim for reopening is denied.  


II.  VA's Duties to Notify and Assist

The notice requirements of the VCAA were met.  VA sent the Veteran's widow a June 2010 letter prior to initial adjudication of the claim advising her of what is required to substantiate service connection claims for cause of death, VA's respective duties for obtaining evidence as well as the process to reopen  of claims based on new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   Thus, notification requirements of the VCAA have been satisfied.  It is pertinent to note that the Veteran's widow has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that she is aware of how to substantiate her claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's pertinent post service treatment records.  The Board notes that a Veteran's service treatment and personnel records have not been obtained.  These records were likely fire-related.   The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has done so within the confines of the rules and regulations to reopen claims. 

Since the Board has not reopened the service connection claim, the Board is under no obligation to obtain additional evidence, as suggested by the representative in the September 2014 informal hearing presentation, to include additional medical documentation or a medical opinion addressing whether the causes of the Veteran's death were related to service.

For these reasons, it is has not been prejudicial to the Veteran's widow for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

Since new and material evidence has not been submitted, the claim for service connection for the cause of the Veteran's death is not reopened.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


